F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAY 13 2004
                              FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    THOMAS CLELLAND,

                  Plaintiff-Appellant,

    v.                                                   No. 03-3260
                                                  (D.C. No. 02-CV-2223-KHV)
    JEFF GLINES; JAMES R. PRATT;                            (D. Kan.)
    STATE OF KANSAS; CRAWFORD
    COUNTY KANSAS COURT
    SERVICES OFFICE; CRAWFORD
    COUNTY KANSAS ATTORNEYS
    OFFICE,

                  Defendants-Appellees.


                              ORDER AND JUDGMENT          *




Before HENRY , MURPHY , and TYMKOVICH , Circuit Judges.


         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Thomas Clelland, appearing pro se, appeals from the district court’s orders

granting appellee Jeffrey Glines’s motion to stay discovery, appellees’ motions to

dismiss, appellee Crawford County Attorney’s Office’s motion to set aside default

judgment, and denying Mr. Clelland’s motion for reconsideration of the court’s

June 18, 2003 order.   1
                           Mr. Clelland raises eighteen issues in his brief, which the

appellees have distilled into the following seven issues: 1) Did the district court

improperly dismiss Mr. Clelland’s amended complaint; 2) Did the district court

abuse its discretion by staying discovery; 3) Did the district court abuse its

discretion by setting aside the entry of default against the County Attorney’s

Office; 4) Did the district court abuse its discretion by declining to appoint an

attorney to represent Mr. Clelland; 5) Did the district court err in not expressly

ruling on all of Mr. Clelland’s filings; 6) Did the district court abuse its discretion

by declining to recuse; 7) Did the district court err in its review of Mr. Clelland’s

allegations of misconduct by counsel.

       We review de novo a district court’s dismissal for lack of subject matter

jurisdiction, U.S. West, Inc. v. Tristani   , 182 F.3d 1202, 1206 (10th Cir. 1999),

and a district court’s dismissal for failure to state a claim for relief under


1
       Although we recognize that Mr. Clelland is proceeding pro se, he failed to
attach copies of the relevant district court orders as required by 10th Cir. R.
28.2(A)(1). We admonish appellees’ counsel for not complying with Rule
28.2(B), which requires that the appellees’ brief include these rulings if the
appellant fails to include them in his brief.

                                             -2-
Fed. R. Civ. P. 12(b)(6),   Sutton v. Utah State School for Deaf & Blind   , 173 F.3d

1226, 1236 (10th Cir. 1999). We review for abuse of discretion the district

court’s rulings staying discovery,   see GWN Petroleum Corp. v. OK-Tex Oil      &

Gas, Inc. , 998 F.2d 853, 858 (10th Cir. 1993), setting aside the entry of default,

see Ashby v. McKenna , 331 F.3d 1148, 1152 (10th Cir. 2003), declining to

appoint counsel, see Rucks v. Boergermann , 57 F.3d 978, 979 (10th Cir. 1995),

and declining to recuse,    see Bryce v. Episcopal Church in the Diocese of

Colorado , 289 F.3d 648, 659 (10th Cir. 2002).

       Having reviewed the briefs, the record, and the applicable law pursuant to

the above-mentioned standards, we conclude that the district court correctly

decided this case. We therefore AFFIRM the challenged decisions for

substantially the same reasons stated by the district court in its orders of August

7, 2002, December 17, 2002, January15, 2003, April 11, 2003, June 18, 2003

and August 15, 2003.

       Mr. Clelland’s request to proceed in forma pauperis is DENIED because he

has not presented a reasoned, nonfrivolous argument on appeal.        See McIntosh v.




                                            -3-
United States Parole Comm’n , 115 F.3d 809, 812-13 (10th Cir. 1997). All other

motions filed by Mr. Clelland are DENIED.


                                                 Entered for the Court



                                                 Michael R. Murphy
                                                 Circuit Judge




                                       -4-